United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4456
                         ___________________________

                                 In re Sealed Case
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 13, 2017
                              Filed: June 12, 2018
                                 ____________

Before COLLOTON, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

COLLOTON, Circuit Judge.

       The appellant in this federal criminal case moved to reduce his sentence after
a retroactive amendment to the sentencing guidelines lowered the base offense level
for his drug trafficking offense. The district court1 ruled that the appellant was
ineligible for a sentence reduction because his amended guideline range was
unchanged by the amendment. Although we analyze the motion differently, we agree
that the appellant was ineligible for a reduction, and we therefore affirm the order
denying the appellant’s motion.




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
      The appellant pleaded guilty in January 2008 to conspiracy to distribute a
controlled substance. His offense conduct and criminal history resulted in an
advisory guideline range of 324 to 405 months’ imprisonment, but the statutory
maximum penalty for his offense was 240 months’ imprisonment, see 21 U.S.C.
§ 841(b)(1)(C), so 240 months became the “guideline sentence.” See USSG § 5G1.1.
The district court varied downward from the guideline sentence under 18 U.S.C.
§ 3553(a) and imposed a term of 210 months’ imprisonment. In 2013, the court
reduced the sentence to 150 months under Federal Rule of Criminal Procedure 35(b),
based on a motion by the government to reflect the appellant’s provision of
substantial assistance to authorities.

       In September 2016, the appellant moved to reduce his sentence under 18
U.S.C. § 3582(c) based on a retroactive amendment to the sentencing guidelines.
Amendment 782 reduced the appellant’s base offense level by two levels and resulted
in an amended guideline range of 262 to 327 months’ imprisonment. The district
court concluded that because the statutory maximum sentence of 240 months’
imprisonment was lower than the minimum of the appellant’s amended guideline
range, his “guideline range remains unchanged and he is not eligible for a further
reduction.”

       A court may reduce a defendant’s sentence if he was sentenced “based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission.” 18 U.S.C § 3582(c)(2). The appellant’s motion for reduction falters
at a threshold established by the plain language of § 3582(c): his sentence was not
“based on” a sentencing range that was subsequently lowered, because the district
court did not consider the guideline range of 324 to 405 months when it imposed
sentence. Rather, the court was required to disregard the guideline range and to
sentence the appellant based on the statutory maximum penalty of 240 months’
imprisonment. The lowered guideline range thus played no relevant part in
determining the appellant’s sentence, and he is ineligible for a reduction under

                                        -2-
§ 3582(c). Koons v. United States, No. 17-5716, 2018 WL 2465190, at *3 (U.S. June
4, 2018).

      The order of the district court is affirmed.
                      ______________________________




                                       -3-